In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-625V
                                      Filed: October 7, 2015
                                           Unpublished

****************************
HOLLY SWENSON,                            *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Tetanus-diphtheria-acellular pertussis
                                          *      (“Tdap”); Shoulder Injury Related to
SECRETARY OF HEALTH                       *      Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On June 18, 2015, Holly Swenson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of her Tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccination, she experienced a shoulder injury.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On October 7, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “DICP that concluded that petitioner’s alleged
injury is consistent with shoulder injury related to vaccine administration (‘SIRVA’), and
that it was caused in fact by the Tdap vaccine she received on or about August 21,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2014.” Id. at 5. Respondent further indicates that no other cause for petitioner’s SIRVA
has been identified and that petitioner’s injury lasted for more than six months. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master